DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection

Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 14 July 2022, to the non-final rejection dated 16 May 2022 has been received and duly noted.  Amended claims have been received and entered into the record. 

Examiner’s Response
 Unless re-stated herein any outstanding ground of objection or rejection is withdrawn for the reasons stated in Applicant’s response. 

The present office action replaces all prior versions or listing of rejections in the present application.

Status of the Claims
Claims 1, 5-6 and 8-11 are pending and rejected.
Claims 2-4 and 7 were cancelled by the Applicant.


Duplicate Claim Warning
Applicant is advised that should claim 6 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The Examiner suggests that Applicant consider either cancelling claim 9 or alternately amending it to depend from claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji (Cancer Biology & Therapy 2014, 15, 570-577). 
The Rejection:
Ji discloses a method as claimed. See, for example, lines 9-21 of column 1 of page 573, shown at page 9 of the previous office action.  
The rejection is maintained as to present claims 1, 5-6 and 8-10 for substantially the same reasons as set forth at pages 9-11 of the previous office action.
Applicant’s Traversal
Applicant traversed this ground of rejection at pages 8-9 of the response.
Applicant argues that the present claims are distinct from the method disclosed in the reference since the newly added limitation “wherein the combination is provided in an amount sufficient to increase soluble prostate apoptosis response 4 (Par-4) in the drug resistant cancer cells, but not to induce autophagy” is not met by the reference.
Applicant asserts that the doses used in the reference method were significantly higher than those required by the present claims to increase soluble prostate apoptosis response 4 (Par-4) in the drug resistant cancer cells, but not to induce autophagy.  The argument is that the reference teachings relate to doses of crizotinib which induce autophagy and that autophagy is a form of cell death possible at the dose levels used. Applicant argues that Ji used amounts which would be toxic to normal cells. Applicant argues that Ji did not investigate amounts to achieve an effect on Par-4 secretion, but not to induce autophagy.

Examiner’s Response
The Examiner agrees that the reference is silent as to the effects of the combined administration on Par-4 levels.  However, the administration of chloroquine is known to result in in an increase of Par-4 in tumor cells.  See for example the reference (Burikhanov; 2017, Cell Reports 18, 508–519,  IDS) “Chloroquine-Inducible Par-4 Secretion Is Essential for Tumor Cell Apoptosis and Inhibition of Metastasis”.  The reference provides evidence that administration of chloroquine results in tumor Par-4 secretion, see figure 3 on page 512.  The combined administration of crizotinib and chloroquine described in the Ji reference therefore necessarily results in an increase in Par-4.
As to the administered amounts being at a level which would be toxic to normal cells, this is not persuasive since the experiments were conducted in mice - which survived multiple administration for at least 10 day period.  If there was high toxicity it would not have been possible to study effects on the tumor cells which were present in the subjects.  See figure 5 on page 575.
With respect to the induction of autophagy by crizotinib administration described by Ji, as in the title “Induction of autophagy contributes to crizotinib resistance in ALK-positive lung cancer” – the Examiner asserts that this does not apply to the administration of crizotinib and chloroquine in combination.  Applicant’s assertion that autophagy “is a form of cell death possible at the dose levels used” does not seem to be correct. The autophagy in this instance occurs as a protective mechanism to treatment with crizotinib alone and the process preserves cell life rather than causing death.  The reference describes how a cancer cell becomes resistant to crizotinib monotherapy through a mechanism which involves an induction of autophagy (abstract).  The combined administration of crizotinib and chloroquine to a cell line which is already resistant to crizotinib, does not induce any further autophagy, but rather results in a reduction thereof.  Chloroquine acts as an inhibitor of autophagy and when combined with crizotinib, the overall result is that autophagy is not induced, but rather it is inhibited.  The conclusion of the reference summarizes the findings “Our results demonstrate that suppressing autophagy may be exploited as a means to sensitize drug resistant cancer to crizotinib, and autophagy inhibitors such as CQ have potential to be utilized as clinical modulators of crizotinib resistance.” The Examiner therefore asserts that the reference administration meets the “amount sufficient to increase soluble prostate apoptosis response 4 (Par-4) in the drug resistant cancer cells, but not to induce autophagy”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ji (Cancer Biology & Therapy 2014, 15, 570-577) as applied to claims 1, 5-6 and 8-10 above, and further in view of Mitou (Oncotarget. 2015; 6:30149-30164), Burikhanov (Cell Reports 2017, 18, 508–519, IDS and Supplemental Information 15 pages PTO-892) and Liston (Clin Cancer Res 2017; 23: 3489–3498).

The Claims
Claim 11 is a  method of sensitizing a drug resistant cancer cell, in a subject, to chemotherapy, comprising: contacting the drug resistant cancer cell with a combination comprising crizotinib and chloroquine, wherein the combination is provided in an amount sufficient to increase soluble prostate apoptosis response 4 (Par-4) in the drug resistant cancer cells, but not to induce autophagy, and wherein the amount of crizotinib dosed to the subject is about 10 mg/kg and the amount of chloroquine dosed to the subject is about 25 mg/kg.
Differences between Prior Art & the Claims 
Ji discloses a method of sensitizing a drug resistant cancer cell to chemotherapy, in an experimental mouse subject, comprising administering doses of 100 mg/kg of crizotinib and 50 mg/kg of chloroquine to the subject (see above).  These doses are higher than those required by present claim 11: 10 mg/kg crizotinib and 25 mg/kg chloroquine.
The Prior Art
Mitou (Oncotarget. 2015; 6:30149-30164) teaches sensitizing a drug resistant cancer cell to chemotherapy by administering a combination of crizotinib and chloroquine to an experimental mouse subject having a tumor.  See figure 5 on page 30157 and the “Murine xenograft model” experimental section on page 30160.  The reference teaches that a “low dose” of crizotonib at 10 mg/kg was sufficient in combination with chloroquine at a dose of 60 mg/kg to effect sensitization.

Burikhanov (Cell Reports 2017, 18, 508–519, and Supplemental Information 15 pages) teaches the functional activity of chloroquine as inducing Par-4 secretion and as an anticancer agent.  See in particular the experiment summarized in the supplemental information, figure S3 at pages 7-8.  The reference teaches that a dose of 25 mg/kg of chloroquine in a mouse experimental model is sufficient to inhibit tumor metastasis through Par-4 secretion.  See the table legend at page 8, Figure S3, B.a-b. 

Liston (Clin Cancer Res 2017; 23: 3489–3498) is a review article which teaches normal clinical dosages and pharmacokinetic properties of known anticancer agents and related drugs.  The reference teaches in the abstract that drugs are commonly studied in non-clinical models to evaluate potential application to other disease application or to study mechanistic aspects etc.  The reference teaches that nonclinical experiments often evaluate drugs at doses that are much higher than those that can be achieved in patients.  The results obtained in such studies are taught as useful but with the caveat that actual clinical levels may be different.  The reference provides a tabular listing of common drugs and doses that researchers can use to design and estimate relevant clinical doses in non-clinical studies.
Crizotinib is listed at table 1 on page 3491 as being administered at a dose of 250 mg orally.  This translates to a clinical dose level of approximately 3-4 mg/kg.
Chloroquine is listed at table 4 on page 3495 as being administered at a dose of 750 mg orally.  This translates to a clinical dose level of approximately 10-12 mg/kg.
The relevant pharmacokinetic parameters for these drugs at their normal doses are listed in the table.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have varied the administered doses of crizotinib and chloroquine used in the combination taught by Ji across a range of doses including significantly less of each of these substances than that used in the non-clinical mouse experimental model.  
A skilled artisan would find good reason to vary the doses used in the combination.  Ji teaches a combination which uses relatively high doses of both crizotinib and chloroquine, the dose levels are significantly higher than those used clinically in patients according to Liston.  The Mitou publication also teaches that combination of varying dose levels of crizotinib and the autophagy inhibitor of chloroquine provides for a sensitization of drug resistant cancer cells in an experimental mouse model.  Mitou specifically teaches the use of a 10 mg/kg dose of crizotinib  - which is within the range of the present claims.  
Burikhanov (Cell Reports 2017, 18, 508–519, and Supplemental Information 15 pages) teaches that chloroquine has functional antitumor activity at a dose of 25 mg/kg – within the range of the present claims.
Drug compounds used to treat cancer cells are known to have potential for toxicity to normal cells at least since normal cells and cancer cells have a multitude of common functions and common cellular machinery, etc.  For this reason, one of ordinary skill in the art would find reason to use the smallest possible dose of any anticancer compound to effect a given treatment benefit.  Therefore, the dose levels of crizotinib and chloroquine used in combination, would be varied in the course of normal experimental optimization, to find the smallest dose that can be effective - in order to reduce potential toxicity.  Liston suggests that higher doses are commonly used in non-clinical experiments such as those taught by Ji and Mitou and that the actual clinical doses and parameters should be taken into account when designing treatments.  Since the clinical doses of both crizotinib and chloroquine are significantly lower than those used by Ji one would be motivated to attempt lower amounts.
The use of a 10 mg/kg dose of crizotinib is suggested by Mitou -this teaching provides some good reason to use such a “low” dose.  
Burikhanov teaches that the functional antitumor activity of chloroquine can be achieved in a mouse model at 25 mg/kg.  This is approximately half the amount used by Ji and Mitou in combination with crizotinib dosing.  The artisan would find good reason to use this smaller amount since it is taught as giving enough functional activity to result in antitumor activity.  One of ordinary skill in the art would reasonably expect that a combination comprising a 10 mg/kg dose of crizotinib and a 25 mg/kg dose of chloroquine would provide for an effective treatment in view of the combined teachings.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625